Citation Nr: 0838193	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-02 114	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a higher initial rating for right ear 
hearing loss, evaluated as zero percent disabling from 
November 16, 2005. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota. 

The Court has indicated that a distinction must be made 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating, the Board has characterized that issue 
as set forth on the title page.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in June 2008.  Transcript of the hearing 
is of record.  Following the hearing, the veteran submitted 
new evidence in the form of a statement from a private 
audiologist, an audiological examination, a statement from 
his daughters, and an article about hearing damage, which 
relate to the issues on appeal.  The veteran specifically 
waived his right to have the RO consider this evidence in the 
first instance.  38 C.F.R. § 20.1304(c) (2008).  




FINDINGS OF FACT

1.  The veteran does not have left ear hearing impairment as 
defined by VA.

2.  Since the initial grant of service connection, 
audiometric testing reveals no worse than Level I hearing 
acuity in the right ear.  


CONCLUSIONS OF LAW

1.  The veteran does not have left ear hearing loss that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1101, 1110, 
1112, 1154(b) 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

2.  The criteria for a higher initial rating for the 
veteran's right ear hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 3.159, 4.1, 
4.2, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2005, before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for award of an effective date, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
because the veteran's claims will be denied, these questions 
are not now before the Board.  The RO also provided a 
statement of the case (SOC) and a supplemental statement of 
the case (SSOC) reporting the results of its reviews of the 
issues on appeal and the text of the relevant portions of the 
VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
and secured examinations in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.  

Background

The veteran served in the Army as a cook.  His SMRs are of 
record, and the report of his discharge examination does not 
include an audiometric examination.  The veteran contends 
that he is entitled to service connection for left ear 
hearing loss.  He also contends that he is entitled to an 
initial higher rating for his right ear hearing loss.  The 
veteran contends that he has difficulty hearing people.  He 
contends that he has trouble hearing consonant sounds when 
people talk.

A November 2005 VA audiological consultation  note is of 
record.  The veteran's puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
10
35
LEFT
0
10
5
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The record does not indicate that the speech recognition 
scores were in accordance with the Maryland CNC test.  The 
veteran reported that he had a bilateral decrease in hearing 
sensitivity over the past several years.  He reported that he 
was not a previous hearing aid user.  He also reported that 
the situations of greatest difficulty included communicating 
with his wife, and understanding speech in the presence of 
noise.  There was no significant history of ear pathology.  
He reported military noise exposure as a cook in the 
infantry, and occupational noise exposure while working in a 
packing plant.  The veteran was diagnosed with normal hearing 
sensitivity in the frequency range of 250-3000 Hertz, with a 
mild to moderate sensorineural hearing loss in the frequency 
range of 4000-8000 Hertz in the right ear; and normal hearing 
in the frequency range of 250-4000 Hertz, with a mild 
sensorineural hearing loss in the frequency range of 6000-
8000 Hertz in the left ear.  His speech recognition scores 
for both ears were opined to be excellent.

At a December 2005 VA audiological examination, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
15
40
LEFT
0
5
5
15
25

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in the 
right ear and 100 percent in the left ear.  The veteran's 
situation of greatest difficulty was reported to be 
conversation in the presence of background noise/crowds.  He 
reported military noise exposure as a cook attached to the 
infantry, and occupational noise exposure while working in a 
packing plant.  The veteran was diagnosed with a mild to 
moderate sensorineural hearing loss in the frequency range of 
4000-8000 Hertz in his right ear, and a mild sensorineural 
hearing loss in the frequency range of 6000-8000 Hertz in his 
left ear.  He was opined to have excellent speech recognition 
ability bilaterally.  The examiner opined that the veteran's 
hearing loss was at least as likely as not (50/50 
probability) caused by or a result of military noise 
exposure.

The veteran submitted audiological examination records from 
his employer.  These included the results of an audiological 
examination dated in October 2006 and an audiologist review 
report that listed the results of audiological examinations 
dated from February 1981 to September 2006.  The report dated 
in September 2006 revealed that the veteran's puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
45
55
LEFT
10
20
10
20
30

No speech audiometry scores were given.  Audiologist comments 
included a notation that the results of the current test 
indicated a significant difference in hearing between the two 
ears.  

The October 2006 audiological examination revealed that the 
veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
45
55
LEFT
10
20
10
20
30

The veteran's hearing status for high pitched sounds 
(whistles, birds, turn signals, and some speech sounds) was 
reported to be moderate in his right ear and mild in his left 
ear.  Hearing status for speech range (most voices and most 
everyday sounds) was reported to be slight in his right ear 
and normal in his left ear.  There is no indication that the 
veteran's hearing status was determined in accordance with 
the Maryland CNC test.

At a February 2008 VA audiological examination, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
40
40
LEFT
5
10
10
15
25

Speech audiometry (in accordance with the Maryland CNC test) 
revealed speech recognition ability of 96 percent in both 
ears.  The veteran reported that the situation of greatest 
difficulty was hearing his children on the phone, and hearing 
in background noise.  The veteran was diagnosed with hearing 
within normal limits in the frequency range of 250-2000 
Hertz, and sloping to moderate sensorineural hearing loss in 
the frequency range of 3000-8000 Hertz in his right ear; and 
hearing within normal limits in the frequency range of 250-
3000 Hertz, and sloping to moderate sensorineural hearing 
loss in the frequency range of 6000-8000 Hertz in his left 
ear.  His speech recognition scores were opined to be 
excellent. 

At a private May 2008 audiological examination, the veteran's 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
15
55
70
LEFT
0
10
10
15
35

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 92 percent in the left ear.  
However, there is no indication that speech recognition 
testing was done in accordance with the Maryland CNC test.  
Included with the audiological examination results was a 
letter from the audiologist also dated in May 2008.  He 
reported that the veteran's test results indicated a classic, 
noise-induced hearing loss profile, right ear greater than 
left ear.  He also reported that the powerful effect of the 
hearing loss on speech discrimination acuity in the presence 
of ipsilateral competing noise was acutely demonstrated, 
especially in the right ear.  He opined that the veteran 
required a hearing aid in at least the right ear.  

The veteran and his wife testified at a hearing in June 2008.  
The veteran testified that his left ear hearing loss began in 
the early seventies, and had continued ever since.  He 
testified that when he began receiving treatment for his 
hearing loss, he was told that his left ear had hearing 
impairment, but not as much as the right ear.  He also 
testified that the hearing specialist he saw in May 2008 told 
him that he could not recognize consonants in words very well 
with his right ear.  He was also told that his left ear was 
better than his right ear.  The veteran testified about his 
noise exposure while in service.  In regards to his right 
ear, he testified that he had trouble understanding words, 
especially if there was any kind of background noise, and his 
right ear rang.  His wife testified that she noticed the 
veteran could not hear what she said to him if she was on his 
right side.  She provided further testimony about the 
difficulty she had in conversing with the veteran because of 
his hearing impairment.  The veteran testified that all of 
the audiologists that he went to told him that he needed a 
hearing aid on his right side.  He also testified that his 
hearing loss did not present any kind of special problems in 
his day-to-day activities, and that there were no dangerous 
situations because of his hearing loss.  

The veteran also submitted a letter from his daughters dated 
in June 2008.  His daughters wrote that the veteran 
oftentimes could not hear what they said, and that it really 
inhibited conversations with him.  

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumptively 
service connected if they become manifest to a degree of 10 
percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. §  3.385.

Here, there is no evidence of record showing that the veteran 
had sensorineural hearing loss that became manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  Service connection on a 
presumptive basis therefore is not warranted.  Moreover, 
there is no evidence of record showing that the veteran 
currently has hearing impairment that warrants service 
connection under VA standards.  (As noted above, the private 
report does not reflect that speech discrimination scores 
were obtained by using the Maryland CNC test protocol.)  The 
medical evidence of record does not show that the veteran 
meets the criteria for hearing impairment as defined by VA 
regulation.  38 C.F.R. § 3.385.

The Board acknowledges the veteran's contention that he has 
left ear hearing loss that is related to his military 
service.  However, there is no evidence of record showing 
that the veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to the level of his disability, i.e., 
whether he meets § 3.385.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a)(1) (2008).  Consequently, 
the veteran's own assertions as to his left ear hearing loss 
claim have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran does not have hearing loss as defined by VA.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Defective hearing is rated in accordance with the criteria 
set forth in 38 C.F.R. §§ 4.85, 4.86.  In evaluating the 
veteran's hearing loss, the Board notes that hearing loss 
evaluations are determined by a mechanical application of the 
rating schedule, which is grounded on numeric designations 
assigned to audiometric examination results.  See, e.g., 
Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  Ratings 
range from zero to 100 percent based on organic impairment of 
hearing acuity.  Auditory acuity is gauged by examining the 
results of controlled speech discrimination tests, together 
with the results of puretone audiometric tests in the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the 
degree of disability, the rating schedule establishes 11 
auditory acuity levels ranging from level I, for essentially 
normal acuity, through level XI, for profound deafness.  
38 C.F.R. § 4.85.  When an examiner certifies that use of the 
speech discrimination test is not appropriate because of, for 
example, inconsistent speech discrimination scores, the 
degree of disability is to be based only on puretone 
threshold averages utilizing Table VIA, Numeric Designation 
of Hearing Impairment Based Only on Puretone Threshold 
Average.  38 C.F.R. § 4.85(c).

The Board must also consider the provisions of 38 C.F.R. 
§ 4.86, which offers the possibility of a higher evaluation 
when exceptional patterns of hearing loss are present.  
Exceptional patterns are those where the puretone thresholds 
at each of the four evaluated frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, or where the puretone 
threshold at 1000 Hertz is 30 decibels or less and the 
puretone threshold at 2000 Hertz is 70 decibels or more.  As 
can be seen here, the veteran does not have an exceptional 
pattern of hearing loss.  Therefore, the provisions of 
38 C.F.R. § 4.86 do not apply here.

When only one ear is service connected, hearing loss in both 
ears may be treated as service connected for rating purposes 
when hearing impairment in the service-connected ear is 
compensable to a degree of 10 percent or more and hearing 
impairment as a result of nonservice-connected disability 
meets the provisions of 38 C.F.R. § 3.385 in the other ear.  
38 C.F.R. § 3.383 (2008).  As already noted, hearing in the 
left ear does not meet the definition of hearing impairment 
in § 3.385.  Consequently, the left ear will be treated as 
normal (level I) for purposes of applying the rating 
criteria, as will be explained below.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's right ear 
hearing loss as a claim for a higher evaluation of the 
original award, effective from November 16, 2005, the date of 
award of service connection.

The November 2005 consultation report does not reflect that 
Maryland CNC testing was done.  Nevertheless, the results 
were very similar to later test results.  Turning to the 
results of the December 2005 VA audiological examination, the 
resulting puretone threshold average, based on averaging the 
results of testing at 1000, 2000, 3000, and 4000 Hertz, was 
16.25.  38 C.F.R. § 4.85(d).  Entering Table VI (abbreviated 
below from 38 C.F.R. § 4.85) with the above speech audiometry 
finding (with the average rounded to 16) and the speech 
recognition ability of 96 percent, results in a score of I. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (better ear level score of I; poorer 
ear level score of I) shows that, based on the December 2005 
VA audiological examination results, the level of the 
veteran's percentage of hearing impairment is zero percent, 
or non-compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the September 2006 audiological 
examination, the resulting puretone threshold average, based 
on averaging the results of testing at 1000, 2000, 3000, and 
4000 Hertz, was 30.  38 C.F.R. § 4.85(d).  Since no speech 
discrimination scores were given, rating of the veteran's 
hearing disability based on the September 2006 examination 
will be determined on the basis of puretones alone.  See 
38 C.F.R. § 4.85(c).  Entering Table VIA with the above 
speech audiometry finding results in a score of I.  See Table 
VIA, below, replicated from 38 C.F.R. § 4.85.

Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (better ear level score of I; poorer 
ear level score of I) shows that, based on the September 2006 
audiological examination results, the level of the veteran's 
percentage of hearing impairment is zero percent, or non-
compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the October 2006 audiological 
examination, the resulting puretone threshold average, based 
on averaging the results of testing at 1000, 2000, 3000, and 
4000 Hertz, was 30.  38 C.F.R. § 4.85(d).  Since the speech 
discrimination score is not known to be based on the Maryland 
CNC test, rating of the veteran's hearing disability based on 
the October 2006 examination will be determined on the basis 
of puretones alone.  See 38 C.F.R. § 4.85(c).  Entering Table 
VIA with the above speech audiometry finding results in a 
score of I.  See Table VIA, below, replicated from 38 C.F.R. 
§ 4.85.

Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (better ear level score of I; poorer 
ear level score of I) shows that, based on the October 2006 
audiological examination results, the level of the veteran's 
percentage of hearing impairment is zero percent, or non-
compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the February 2008 VA audiological 
examination, the resulting puretone threshold average, based 
on averaging the results of testing at 1000, 2000, 3000, and 
4000 Hertz, was 26.25.  38 C.F.R. § 4.85(d).  Entering Table 
VI (abbreviated below from 38 C.F.R. § 4.85) with the above 
speech audiometry finding (with the average rounded down to 
26) and the speech recognition ability of 96 percent, results 
in a score of I. 

% of 
discri
m- 
inatio
n
Table VI - Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (better ear level score of I; poorer 
ear level score of I) shows that, based on the February 2008 
VA audiological examination results, the level of the 
veteran's percentage of hearing impairment is zero percent, 
or non-compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Turning to the results of the May 2008 private audiological 
examination, the resulting puretone threshold average, based 
on averaging the results of testing at 1000, 2000, 3000, and 
4000 Hertz, was 36.25.  38 C.F.R. § 4.85(d).  Since the 
speech discrimination score is not known to be based on the 
Maryland CNC test, rating of the veteran's hearing disability 
based on the May 2008 examination will be determined on the 
basis of puretones alone.  See 38 C.F.R. § 4.85(c).  Entering 
Table VIA with the above speech audiometry finding (with the 
average rounded to 36) results in a score of I.  See Table 
VIA, below, replicated from 38 C.F.R. § 4.85.



Table VIA 
Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average

0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Entering Table VII (abbreviated below from 38 C.F.R. § 4.85) 
with the above result (better ear level score of I; poorer 
ear level score of I) shows that, based on the May 2008 
audiological examination results, the level of the veteran's 
percentage of hearing impairment is zero percent, or non-
compensable.

Table VII
B
e
t
t
e
r 
E
a
r
V
40
40
40
30
30
20
20
 
 
 
 

IV
30
30
30
20
20
20
10
10
 
 
 

III
20
20
20
20
20
10
10
10
0
 
 

II
10
10
10
10
10
10
10
0
0
0
 

I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VI
I
VI
V
IV
II
I
II
I

Poorer Ear











Here, the veteran has been awarded a zero percent or non-
compensable rating.  Each of the audiological examinations 
shows that the veteran's right ear hearing loss does not rise 
to a compensable level.  Therefore, a higher rating at any 
time since November 16, 2005, is not warranted.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the right ear 
hearing loss has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the veteran's right ear 
hearing loss has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the loss of hearing 
acuity reported by the veteran is specifically contemplated 
by the criteria discussed above.  Therefore, given the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to a higher initial rating for right ear hearing 
loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


